Citation Nr: 0202805	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  01-05 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel








INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  He is deceased and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO decision which denied service 
connection for the cause of the veteran's death, which the 
appellant claims on the basis of tobacco use/nicotine 
dependence in service.


FINDINGS OF FACT

1.  The veteran died many years after service due to lung 
cancer.

2.  He had no established service-connected disabilities.

3.  The veteran's fatal lung cancer began many years after 
service, and exclusive of a tobacco theory, it was not caused 
by any incident of service.

4.  On July 22, 1998, the RO received the appellant's claim 
for service connection for the cause of the veteran's death, 
claimed as secondary to tobacco use/nicotine dependence in 
service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
as secondary to tobacco use is precluded by law.  38 U.S.C.A. 
§ 1103 (West 1991 & Supp. 2001); 38 C.F.R. § 3.300 (2001).

2.  A service-connected disability did not cause or 
contribute to the veteran's death.  38 U.S.C.A. § 1310 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active military service in the Army from 
October 1942 to January 1946.  His service medical records 
show no lung disorder.  

It is neither claimed nor shown that a lung disorder was 
manifest until many years after service.

The veteran's death certificate noted that he died in 
November 1994 from lung cancer of 3 years duration.

During the veteran's lifetime, service connection was not 
established for any disability, although service connection 
for several teeth was established for dental treatment 
purposes.

On July 22, 1998 (as shown by RO mailroom date-stamp), the RO 
received a claim from the veteran's widow (on which she wrote 
the date of June 30, 1998 next to her signature) for service 
connection for the cause of the veteran's death as secondary 
to tobacco use in service.  She attached copies of supporting 
documents including the veteran's November 1994 death 
certificate, a May 1998 statement from the veteran's brother, 
a June 1998 statement from David K. Smith, M.D., and a July 
1998 statement from the veteran's daughter.  In his 
statement, Dr. Smith noted he had treated the veteran for 
bronchoalveolar cell carcinoma of the lungs from 1991 until 
death from this disease in 1994.  The lay statements of the 
widow and relatives are to the effect that the veteran 
started smoking cigarettes in service and this led to his 
fatal lung cancer.

In a June 1999 statement, Dr. Smith again noted treating the 
veteran for lung cancer from 1991 to 1994; stated the veteran 
had a long history of cigarette smoking since being in the 
Army; and opined that the fatal lung cancer was a result of 
cigarette addiction.  

Additional lay statements dated in 1999 and 2001 were 
received from the veteran's widow, daughters, and a son-in-
law, and these are to the effect that the veteran's fatal 
lung cancer was the result of tobacco addiction which started 
in service.  It was also asserted that the widow began to 
assemble her claim prior to the date the law changed to bar 
tobacco-related claims, and the VA's failure to notify her of 
the change in law resulted in her not filing the claim until 
after the law changed.  

The veteran's widow canceled an RO hearing scheduled for 
February 2002, although she then had a conference with a 
Decision Review Officer at the RO to discuss her claim.

Analysis

The appellant claims service connection for the cause of the 
veteran's death.

The file shows that through correspondence, the rating 
decision, the statement of the case, and a conference with a 
Decision Review Officer, the RO has notified the appellant of 
the evidence necessary to substantiate her claim.  Pertinent 
records have been obtained, and a VA medical opinion is not 
warranted under the circumsances of this case.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. § 5103, 5103A (West 
Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

Dependency and indemnity compensation may be paid to certain 
survivors of a veteran who died of a service-connected 
disability.  To establish service connection for the cause of 
the veteran's death, it must be shown that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection will be 
presumed for certain chronic diseases, including a malignant 
tumor, which are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

As to claims filed after June 9, 1998, special provisions 
relating to claims based upon the effects of tobacco products 
include that, notwithstanding any other provisions of law, a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in line of duty in active service on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service.  38 U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300.

The evidence shows the veteran served on active duty from 
1942 to 1946, during which there was no chronic lung disease 
including lung cancer; there is no evidence of lung cancer 
within the presumptive year after service; lung cancer first 
appeared in or about 1991; and the veteran died as the result 
of lung cancer in 1994.

Putting aside the tobacco theory, there is no medical 
evidence that the veteran had lung cancer during his military 
service or for decades later, nor is there medical evidence 
to link the fatal lung cancer to service.  

The appellant's claim for service connection for the cause of 
the veteran's death is based entirely on the theory that the 
veteran became addicted to tobacco in service and this led to 
the development of fatal lung cancer years later.  She has 
submitted supporting medical and lay evidence as to this 
tobacco theory.  However, her claim for service connection 
for the cause of death was not received by the VA until July 
22, 1998, which is after the June 9, 1998 cut-off date for 
filing claims based on the tobacco theory.  Such tobacco-
related claims filed after June 9, 1998 must be denied as a 
matter of law, and such is the situation in the instant case.  
The appellant asserts that she would have filed her claim 
before the cut-off date if the VA told her that the law was 
about to change.  However, even assuming that the VA knew the 
law was going to change, failure to notify the appellant of 
such would not change the applicability of the law barring 
benefits based on tobacco-related claims.

In sum, aside from the tobacco theory, it is not shown that a 
service-connected disability caused or contributed to the 
veteran's death, and the tobacco-related claim for service 
connection for the cause of the veteran's death must be 
denied as a matter of law.  Sabonis v. Brown 6 Vet. App. 426 
(1994). 


ORDER

Service connection for the cause of the veteran's death is 
denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

